COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §
 Barbara Ann Dominey, Individually, and                No. 08-21-00187-CV
 as Trustee of the Dominey Exempt Bypass §
 Trust, the Dominey Non-Exempt Bypass                     Appeal from the
 Trust, the Dominey 2012 Irrevocable Trust  §
 f/b/o Elena Marquarita Dominey Langston,               278th District Court
 Teresa Eddinger, and Allison Allen, co-    §
 trustees of the Dominey Insurance Trust of          of Walker County, Texas
 1993, and Estate of Samuel Dominey Jr.,    §
                                                          (TC# 2130121)
                      Appellants,           §

 v.                                              §

 Elena Marquarita Dominey Langston,              §
 Florence Olivia Dominey Campbell, and
 Matthew David Dominey, Beneficiaries of         §
 the Dominey 2012 Irrevocable Trust, the
 Dominey Exempt Bypass Trust, the                §
 Dominey Non-Exempt Bypass Trust, and
 the Dominey Insurance Trusts of 1993,           §

                       Appellees.                §

                                          ORDER

       The Court on its own motion REINSTATES the above styled and numbered cause. The

Appellants’ briefs are now due December 19, 2022.

       IT IS SO ORDERED this 29th day of November, 2022.

                                                     PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.